EXHIBIT LENDER CERTIFICATE December 16, 2008 To: Guaranty Bank, as Administrative Agent The Borrower, the Guarantors, the Administrative Agent and the Lenders have entered into that certain Credit Agreement dated as of May 25, 2006 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Unless otherwise defined herein, capitalized terms used herein have the meaning specified in the Credit Agreement. Please be advised that the undersigned has agreed (a) to become a Lender under the Credit Agreement effective December 16, 2008 (the “Effective Date”) with a Commitment of $27,500,000 and (b) that, from and after the Effective Date, it shall be deemed to be a Lender in all respects under the Credit Agreement and the other Loan Documents. Very truly yours, UNION BANK OF CALIFORNIA, N.A. By:/s/Sean Murphy Name:Sean Murphy Title:Senior Vice President Accepted and Agreed: GUARANTY BANK, as Administrative Agent By: /s/Kelly L. Elmore III Name: Kelly Elmore III Title: Senior Vice President Accepted and Agreed: CARRIZO OIL & GAS, INC. By: /s/Paul F. Boling Name: Paul F. Boling Title:Vice President and Chief Financial Officer
